         Case 1:21-cr-00342-PLF Document 1-1 Filed 04/01/21 Page 1 of 11




                                    STATEMENT OF FACTS

        Your affiant, Jeffrey Lowrey, is a Special Agent assigned to the Federal Bureau of
Investigation (“FBI”) Detroit Field Office. In my duties as a special agent, I am assigned to a
squad that investigates national security matters. My current duties with the FBI include but are
not limited to the investigation of national security and criminal matters. Currently, I am a tasked
with investigating criminal activity in and around the Capitol grounds on January 6, 2021. As a
Special Agent, I am authorized by law or by a Government agency to engage in or supervise the
prevention, detention, investigation, or prosecution of a violation of Federal criminal laws.

        The U.S. Capitol is secured 24 hours a day by U.S. Capitol Police. Restrictions around the
U.S. Capitol include permanent and temporary security barriers and posts manned by U.S. Capitol
Police. Only authorized people with appropriate identification were allowed access inside the U.S.
Capitol. On January 6, 2021, the exterior plaza of the U.S. Capitol was also closed to members of
the public.

         On January 6, 2021, a joint session of the U.S. Congress convened at the U.S. Capitol,
which is located at First Street, SE, in Washington, D.C. During the joint session, elected members
of the U.S. House of Representatives and the U.S. Senate were meeting in separate chambers of
the U.S. Capitol to certify the vote count of the Electoral College of the 2020 Presidential Election,
which had taken place on November 3, 2020. The joint session began at approximately 1:00 p.m.
Shortly thereafter, by approximately 1:30 p.m., the House and Senate adjourned to separate
chambers to resolve a particular objection. Vice President Mike Pence was present and presiding,
first in the joint session, and then in the Senate chamber.

       As the proceedings continued in both the House and the Senate, and with Vice President
Mike Pence present and presiding over the Senate, a large crowd gathered outside the U.S. Capitol.
As noted above, temporary and permanent barricades were in place around the exterior of the U.S.
Capitol building, and U.S. Capitol Police were present and attempting to keep the crowd away
from the Capitol building and the proceedings underway inside.

       At such time, the certification proceedings were still underway and the exterior doors and
windows of the U.S. Capitol were locked or otherwise secured. Members of the U.S. Capitol Police
attempted to maintain order and keep the crowd from entering the Capitol; however, shortly around
2:00 p.m., individuals in the crowd forced entry into the U.S. Capitol, including by breaking
windows and by assaulting members of the U.S. Capitol Police, as others in the crowd encouraged
and assisted those acts.

        Shortly thereafter, at approximately 2:20 p.m., members of the U.S. House of
Representatives and U.S. Senate, including the President of the Senate, Vice President Mike Pence,
were instructed to—and did—evacuate the chambers. Accordingly, the joint session of the U.S.
Congress was effectively suspended until shortly after 8:00 p.m. Vice President Pence remained
in the U.S. Capitol from the time he was evacuated from the Senate Chamber until the sessions
resumed.
         Case 1:21-cr-00342-PLF Document 1-1 Filed 04/01/21 Page 2 of 11




        During national news coverage of the aforementioned events, video footage which
appeared to be captured on mobile devices of persons present on the scene depicted evidence of
violations of local and federal law, including scores of individuals inside the U.S. Capitol building
without authority to be there. Photographs and videos of several of these persons were
disseminated via social media and other open source online platforms. These persons included a
white male, wearing a “Trump 2020” red bucket hat and checkered jacket, believed to be Jeramiah
Caplinger (“CAPLINGER”).

       CAPLINGER is known to reside in Michigan. The image below, a still shot from a
YouTube video, depicts the person, highlighted with a red box, whom law enforcement has
probable cause to believe is CAPLINGER:




                                              Figure 1

       Your affiant found other pictures and videos of CAPLINGER from January 6, 2021.
Below is another still shot of a YouTube video of CAPLINGER, highlighted with a red box.
CAPLINGER can be seen walking through the inside of the U.S. Capitol in a red bucket hat,
carrying a tree branch with a flag attached, and wearing a checkered jacket.
         Case 1:21-cr-00342-PLF Document 1-1 Filed 04/01/21 Page 3 of 11




                                             Figure 2

        In another screen shot, an individual dressed similarly in a checkered jacket and red hat,
consistent with the clothing worn by CAPLINGER, highlighted with a red box, is seen walking
down a hallway inside of the U.S. Capitol, carrying a flag with a bandana hanging out of his
pocket:




       In another screen shot, taken from a Twitter video, this same individual climbed a wall of
the U.S. Capitol.
        Case 1:21-cr-00342-PLF Document 1-1 Filed 04/01/21 Page 4 of 11




                                          Figure 3

       On or about January 16, 2021, FBI received a tip that CAPLINGER was at the U.S. Capitol
on January 6, 2021. The tipster (“W-1”) also provided the Facebook page believed to belong to
CAPLINGER, as depicted below:
        Case 1:21-cr-00342-PLF Document 1-1 Filed 04/01/21 Page 5 of 11




       W-1 also provided a screenshot from the Facebook page of another individual, who
appeared to be in Washington, D.C. on January 5, 2021, and tagged CAPLINGER in the post:




        W-1 also provided the following image and video of CAPLINGER that had been posted to
social media, as depicted below:
         Case 1:21-cr-00342-PLF Document 1-1 Filed 04/01/21 Page 6 of 11




                                            Figure 4

        On February 15, 2021, a Detroit area news website, MLive.com, posted an article about
an interview with an individual who identified himself as CAPLINGER, titled “Fueled by rage
over a ‘stolen election’, a Michigan man breached the U.S. Capitol after Trump’s call to action.”
According to the article, the individual stated that he drove to Washington D.C., scaled a wall,
and explored the inside of the Capitol.

        The website included pictures of CAPLINGER, in which he wore his red “Trump 2020”
bucket hat and carried a flag on long branch.
Case 1:21-cr-00342-PLF Document 1-1 Filed 04/01/21 Page 7 of 11




                            Figure 5




                            Figure 6
Case 1:21-cr-00342-PLF Document 1-1 Filed 04/01/21 Page 8 of 11




                            Figure 7




                            Figure 8
         Case 1:21-cr-00342-PLF Document 1-1 Filed 04/01/21 Page 9 of 11




        According to the article, CAPLINGER described how the events of 2020 “fueled outrage”
among former President Trump’s supporters and “being told the election was stolen was one poke
too many.” CAPLINGER stated that he drove to Washington, D.C. after Trump encouraged
supporters to air their grievances about the election. CAPLINGER “expressed no sympathy
toward lawmakers who thought they might die of rioters caught up to them” and “hesitated to
condemn the actions of others who took a more violent role in the protest.” CAPLINGER further
stated that he hopes to run for political office one day, noting, “My rage towards the establishment,
Democrats and RINO Republicans is great. Think of Pompeii when it was destroyed by Mount
Vesuvius.”

      The MLive YouTube page included the audio recording of the interview as well as a picture
of CAPLINGER in a red “Trump 2020” bucket hat.




                                              Figure 9

        On February 23, 2021, your affiant interviewed another tipster (“W-2”). W-2 worked
with CAPLINGER for approximately 1 year. W-2 stated that during the week of the 2020
presidential election, CAPLINGER wore a red hat bearing support for President Trump and on
occasion would get “irate” with W-2 and other employees about political topics. W-2 stated that
CAPLINGER traveled to Washington, D.C. for the rally on January 6th and did not speak of his
trip upon returning to work.

         W-2 stated he and other employees watched a video on Twitter of an individual that they
believed to be CAPLINGER scaling a wall at the U.S. Capitol. W-2 noted that he recognized the
jacket that the individual in the video was wearing as the same one that CAPLINGER had worn
to work previously. W-2 identified CAPLINGER from Figures 1 and 2 (without the red boxes)
        Case 1:21-cr-00342-PLF Document 1-1 Filed 04/01/21 Page 10 of 11




and Figures 4, 6, and 7. W-2 specifically identified the red hat in Figures 4 and 6 as well as the
checkered jacket in Figure 4.

        When FBI showed W-2 a video, a screen shot of which is below, W-2 again confirmed
that the checkered jacket, red hat, pants, and boots were the same attire that CAPLINGER wore
to the workplace.




       Finally, W-2 told FBI that he watched a YouTube video containing the MLive interview
with the person believed to be CAPLINGER. W-2 used his cellular phone to show FBI Figure 9
and noted that the voice in the video sounded like CAPLINGER and that the individual spoke in
the same descriptive manner as CAPLINGER.
        Based on the foregoing, your affiant submits that there is probable cause to believe that
CAPLINGER violated 18 U.S.C. §§ 1752(a)(1) and (2), which makes it a crime to (1) knowingly
enter or remain in any restricted building or grounds without lawful authority to do; and (2)
knowingly, and with intent to impede or disrupt the orderly conduct of Government business or
official functions, engage in disorderly or disruptive conduct in, or within such proximity to, any
restricted building or grounds when, or so that, such conduct, in fact, impedes or disrupts the
orderly conduct of Government business or official functions.

        Your affiant submits there is also probable cause to believe that CAPLINGER violated 40
U.S.C. §§ 5104(e)(2)(D) and (G), which makes it a crime to willfully and knowingly (D) utter
loud, threatening, or abusive language, or engage in disorderly or disruptive conduct, at any place
in the Grounds or in any of the Capitol Buildings with the intent to impede, disrupt, or disturb the
orderly conduct of a session of Congress or either House of Congress, or the orderly conduct in
that building of a hearing before, or any deliberations of, a committee of Congress or either House
of Congress; and (G) parade, demonstrate, or picket in any of the Capitol Buildings.
        Case 1:21-cr-00342-PLF Document 1-1 Filed 04/01/21 Page 11 of 11




        Your affiant further submits there is also probable cause to believe that CAPLINGER
violated 40 U.S.C. § 5104(d), which makes it a crime to step or climb on, remove, or in any way
injure any statue, seat, wall, fountain, or other erection or architectural feature, or any tree, shrub,
plant, or turf, in the Capitol Grounds.



                                                       _________________________________
                                                       JEFFREY LOWREY
                                                       Special Agent
                                                       Federal Bureau of Investigation

Attested to by the applicant in accordance with the requirements of Fed. R. Crim. P. 4.1 by
telephone, this 1st day of April 2021.

                                                                     2021.04.01
                                                                     21:18:50 -04'00'
                                                       ___________________________________
                                                       ROBIN M. MERIWEATHER
                                                       U.S. MAGISTRATE JUDGE
